DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Hall (r/n 43653) on 06/16/2022.

	Please amend claim 1 as follows: 
	1. A method for producing a metal powder containing iron provided on a surface thereof with a glassy thin film in which iron is present, the method comprising:
converting a solution into droplets, wherein the solution contains a thermally decomposable metal compound comprising an iron compound and a glass precursor that produces a glassy substance that does not form a solid solution with a metal produced from the thermally decomposable metal compound by thermal decomposition; and 
heating the droplets in a reducing atmosphere, while the droplets are dispersed in a carrier gas, at a temperature higher than a decomposition temperature of the thermally decomposable metal compound, higher than a decomposition temperature of the glass precursor, and higher than a melting point of the metal produced from the thermally decomposable metal compound, to produce the metal powder comprising the metal and to produce the glassy substance on the metal powder surface, wherein
the solution contains 5 to 30 mass%, with reference to an overall solution, of a
reducing agent that is soluble in the solution and exhibits a reducing activity during the
aforementioned step of heating,
the glassy substance comprises a silicate-based glass and contains at least 40 mass%
of SiO2 in terms of oxide, 
the iron in the glassy thin filmoriginates from the iron compound, and
the glass precursor is prepared such that a melting temperature (TmM) of the metal
and a liquid phase temperature (TmG) of a mixed oxide of the glassy substance satisfy the
following formula [[(2)]]:
-50 [°C] ≤ (TmM - TmG) ≤ 300 [°C] [[(2)]].

Reasons for Allowance
Claims 1, 3, 5-6, 8-9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a method for producing a metal powder containing iron with an iron-containing, glassy thin film coated on the powder surface having all the steps as claimed in combination. The closest prior art of record to claim 1 is the combination of Asada (US 6060165) and Chandler (US 2005/0262966) as applied in the action dated 01/12/2022. Asada teaches a method for producing a metal powder having a vitreous thin layer on the surface wherein a solution of a heat-decomposable metal compound and at least one precursor of an oxide for the vitreous material is converted to fine droplets, fed through a weakly-reducing carrier gas, and heated to prepare the metal powder with a vitreous oxide coating. Asada further suggests iron for the metal of the powder being formed and teaches an example using a mixed oxide of BaO-SiO-2 for the vitreous material, the combination of which suggests a melting temperature and liquid phase temperature meeting the instant formula. However, Asada does not teach or suggest using an active reducing agent in the droplet solution as claimed. Chandler was cited for teaching the use of a reducing agent solution for producing metal particles from aerosol droplets of a liquid metal precursor. In the remarks filed 04/12/2012, Applicant noted that Chandler’s teaching of a reducing agent substitute in the metal precursor solution was made to eliminate the need for a reducing gas in the droplet carrier gas (Chandler [0211]), and is seen to teach away from the reducing carrier gas taught in Asada and the reducing atmosphere of the instant claim. The Examiner’s agrees that combined disclosures of Asada and Chandler do not reasonably render obvious the use of both a reducing atmosphere and a solution containing a reducing agent as claimed. Further consideration of the prior art did not yield references suitable to anticipate or render obvious the glassy thin film surface-coated metal powder production method of the instant claims whether taken alone or in combination with Asada and Chandler. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/23/2022